Cause No.12-0381X


                                                                               FILED IN
STATE OF TEXAS                                 §                        6th COURT OF APPEALS
                                               §                          TEXARKANA, TEXAS
vs.                                            §                        1/8/2015 2:35:14 PM
                                               §                            DEBBIE AUTREY
MICHAEL HOLT                                   §                                Clerk



                                    NOTICE OF APPEAL


      Defendant MICHAEL HOLT files this notice of appeal to the Sixth District Court of
Appeals of the conviction and sentence in the above cause.




                                                   RESPECTFULLY SUBMITTED,

                                                    SCOTT RECTENWALD
                                                    110 W. Fannin
                                                    Marshall, TX 75670
                                                    (903) 938-3300
                                                    (903) 938-3310 fax
                                                    TX Bar# 00794510


                                                                       Id
                                     Certificate of Service

       The undersigned hereby certifies that a true and correct copy of the foregoing motion was
delivered to the State on January 8, 2015 by hand delivery to the Harrison County District
Attorney's Office, 200 W. HousUm, Marshall, Texas 756~